Citation Nr: 1608928	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  15-14 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a January 6, 2010 forehead excision.

[The issues of entitlement to a rating in excess of 10 percent prior to September 5, 2008, for post excision of fissure in ano, a rating in excess of 30 percent on and after September 5, 2008, for fissure in ano, a rating in excess of 10 percent for peptic ulcer with close loop obstruction of the distal jejunum, proximal ileum with venous infarction, and to a rating in excess of 10 percent for abdominal scars, will be address separately in a contemporaneously issued decision.] 


REPRESENTATION

The Veteran is represented by:  Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

Pursuant to the Veteran's above-captioned claim, he was provided a VA examination in March 2011.  The examiner was specifically requested to provide an opinion as to whether "scar on face resulted from procedures to manage cellulitis."  Although the March 2011 VA examiner rendered an opinion that it was "less likely than not" that the proximate cause of the Veteran's facial scar was carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault of VA in furnishing care, the entirety of the rationale was focused on post-herpetic neuralgia.  The examiner did not address the Veteran's assertion of the misdiagnosis of an abscess versus shingles, and, thus, that he received the inappropriate treatment in the form of excision for drainage.  As such, the Board finds that March 2011 VA examination is inadequate for purposes of adjudicating the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Accordingly, the case is remanded for the following action:

1. The RO must obtain from the March 2011 VA examiner or the appropriate substitute, a supplemental opinion concerning the January 6, 2010 facial excision.  The electronic claims file must be made available to and reviewed the examiner.  Thereafter, the examiner is requested to provide an opinion as to whether the January 6, 2010 facial excision caused any additional disability, to include, but not limited to, a scar.  If so, the examiner must identify the additional disability or disabilities.

If additional disability or disabilities resulted, the examiner must then provide an opinion as to whether the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, including misdiagnosis, on the part of VA in administering the January 6, 2010 facial excision.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
2.  Once the above action have been completed, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

